Appeal from a judgment of the County Court of Albany County (Herrick, J.), rendered May 20, 2002, convicting defendant upon his plea of guilty of three counts of the crime of robbery in the third degree.
Waiving his right to appeal, defendant pleaded guilty to three counts of robbery in the third degree. After denying defendant’s request for youthful offender status, County Court sentenced him to an aggregate prison term of 5 to 15 years. Defendant now appeals.
Assigned counsel seeks to be relieved of his assignment as counsel for defendant on the ground that no nonfrivolous issues *816exist that may be raised on appeal. Based on our review of the record, we agree. Defendant entered a knowing, intelligent and voluntary plea of guilty, waived his right to appeal, did not seek to vacate or withdraw his plea and was sentenced in accordance with the plea agreement. The judgment is accordingly affirmed and assigned counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Crew III, Peters, Rose and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.